DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2020 has been entered.
 
Status of Claims
This action is in response to the RCE filed 29 July 2020. 
Claims 1 and 12 were amended 29 July 2020. 
Claims 1, 4-12, and 15-17 are currently pending and have been examined.


Claim Objections
Claim 1 is objected to because of the following informalities:  “maintence” is misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-12, and 15-17are rejected under 35 U.S.C. as being unpatentable over Glavina (US 2014/0278832 A1) in view of Barbash (US 2006/0080151 A1).

CLAIM 1–
Glavina teaches the method having the limitations of: 
A method for configuration of a point of care (POC) testing system the method comprising: providing one or more POC analyzer(s) for analyzing one or more patient sample(s) ((Advantageously, the present invention is able to provide a point of care quality system that consistently implements the competency assessment plan, and provides an electronic means for tracking and documenting competency assessment records to assist in implementing the plan. (para [0032])) and
providing one or more operator identifier(s) corresponding to one or more operators of the POC testing system (In addition, optionally the at least two attribute test results may be linked to a corresponding operator identifier configured to identify the operator, and the step of obtaining the operator derived data may comprise receiving the at least two test attribute results and the operator identifier. (para [0015]))
each operator identifier uniquely identifying the respective operator (In accordance with some aspects of the present invention, determining the compliance status of the operator may comprise determining whether the electronic signature element for each attribute is completed by an authorized user (e.g., quality compliance manager). Additionally, determining the compliance status of the operator may comprise recording the compliance status and/or competency level of the operator in the electronic log event element (para [0082]))
providing a portable computing device (Moreover, in accordance with aspects of the invention, the program control 244 may communicate with a management module 250, tracking module 260, the reading apparatus 102, and or other remote devices 270 such as operator's personal computer or mobile device. (para [0057])) to a POC coordinator responsible for maintenance of the one or more POC analyzer(s) (The present invention is directed to providing a computing tool configured to help quality compliance managers to efficiently and effectively construct, implement, and maintain a meaningful competency assessment process. Competency assessment may include the evaluation of an individual's knowledge, skills, and correct practice of required processes and procedures. Typically, competency assessment programs include evaluating the competency of all testing personnel and assuring that the staff maintains their competency to perform test procedures and report result promptly, accurately, and proficiently (para [0027])); wherein the user (i.e., POC coordinator) is competent in the use of the test procedures), wherein the portable computing device is not a POC analyzer (fluid sample to be measured is drawn into a sample entry orifice or port in the cartridge and the cartridge is inserted into the analyzer through a slotted opening or port. Measurements performed by the analyzer are output to a display or other output device, such as a printer or data management system via a port on the analyzer to a computer port (para [0033]): wherein the measuring device is the POC analyzer and connects to the portable computing device)
providing a server for storing one or more system certification(s), each corresponding to one or more POC analyzer(s) ((FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. (para [0054])) and (The computing device 214 also includes a processor 220, memory 222A, an I/0 interface 224, and a bus 226. The memory 222A can include local memory employed during actual execution of program code (para [0055])) and (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])))
wherein a certification is indicative of certain characteristics of an operator and wherein the one or more system certification(s) are certifications(In accordance with some aspects of the present invention, determining the compliance status of the operator may comprise determining whether the electronic signature element for each attribute is completed by an authorized user (e.g., quality compliance manager). Additionally, determining the compliance status of the operator may comprise recording the compliance status and/or competency level of the operator in the electronic log event  stored on the server (In general, the processor 220 executes computer program code (e.g., program control 244), which can be stored in the memory 222A and/or storage system 222B. Moreover, in accordance with aspects of the invention, the program control 244 may communicate with a management module 250, tracking module 260, the reading apparatus 102, and or other remote devices 270 such as operator's personal computer or mobile device. The management module 250 and tracking module 260 can be implemented as one or more program code in the program control 244 stored in memory 222A (para [0057]))
communicatively connecting the one or more POC analyzer(s) and the portable computing device with the server via a communication network (The computing device 214 may be in communication with an external I/0 device/resource 228 and the storage system 222B. For example, the I/0 device 228 can comprise any device that enables an individual to interact with the computing device 214 or any device that enables the computing device 214 to communicate with one or more other computing devices using any type of communications link. (para [0056])) and (Figure 3) and (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058]))
selecting one or more system certification(s) via a user interface of the portable computing device (In some aspects, the generating the plurality of attributes may comprise selecting at least two attributes from the group (para [0009])) and (The computer infrastructure may be further operable to determine a compliance status of the operator for the plurality of attributes based on the obtained operator derived data, determine a competency level of the operator for the at least one sample testing instrument based on a comparison of the compliance status of the operator to the set overall compliance threshold, and communicate the competency level of the operator to and (The reading apparatus 102 may also include a user interface. The user interface may be any type of computer monitor or display device on which graphical and/or textual information can be displayed to a user (e.g., through a graphical user interface) and which allows a user to enter information ( e.g., commands and the like) through, for example, a keyboard, a touch-screen, any type of pointing device, electronic pen, and the like.(para [0041])) and (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058]))
identifying by the portable computing device one or more operator(s) using one or more operator identifier(s) (In addition, optionally the at least two attribute test results may be linked to a corresponding operator identifier configured to identify the operator, and the step of obtaining the operator derived data may comprise receiving the at least two test attribute results and the operator identifier. (para [0015])) and (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058]))
receiving a certification configuration command to update the server and the one or more POC analyzer(s) via the user interface of the portable computing device (With regard to system updates, each use of the portable test instrument 102 by the operator can optionally cause the instrument to communicate with the data tracking system 310 to update the operator tracking record 330. This can include a sample test result being sent and stored in the tracking system 310. With regard to the attributes in the data tracking system 310, these may generally initially be set to a standard default setting or template and the system manager may generally retain the default settings. However, the system manager may create new attributes and/or customize the settings and (Figure 4 shows that the operator profile of attributes controls the certification status ) and (The reading apparatus 102 may also include a user interface. The user interface may be any type of computer monitor or display device on which graphical and/or textual information can be displayed to a user (e.g., through a graphical user interface) and which allows a user to enter information ( e.g., commands and the like) through, for example, a keyboard, a touch-screen, any type of pointing device, electronic pen, and the like.(para [0041])) ;wherein the specification alludes to the updating of a server in terms of update corresponding settings of the server (page lines 14-17) so when the settings are updated by the system manager 325, the updated attribute is communicated to the instrument through one or more devices (para [0059 of Glavina)
transmitting by the portable computing device to the server (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058])) and (Similarly, computing infrastructure 212 is only illustrative of various types of computer infrastructures for implementing the invention. For example, in embodiments, server 212 comprises two or more computing devices ( e.g., a server cluster) that communicate over any type of communications link, such as a network, a shared memory, or the like, to perform the process described herein. (para [0059]))
receiving by the server the certification configuration request (Optionally at step 605, the instrument may be configured to receive input from an operator ( e.g., an operator identifier), which may comprise the operator derived data. At  step 610, the instrument may be configured to generate the operator derived data. (para [0092])) and and (Advantageously, the present invention is able to provide a point of care quality system that consistently implements the competency assessment plan, and provides an electronic means for tracking and documenting competency assessment records to assist in implementing the plan. Even more advantageously, the present invention is able to provide a point of care quality system that ensures employees perform critical tasks accurately by locking non-compliant employees out from performing such critical tasks (e.g., operating sample testing instruments) (para [0032]))
updating by the server the selected system certification(s) according to the certification configuration request (However, the system manager may create new attributes and/or customize the settings of the attributes for a given medical facility. When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. (para [0063])) and (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. In particular, the server 212 includes a computing device 214 (e.g., the data manager 104). (para [0054])) and (An advantage of the data tracking system 310 is that it may automatically track operator compliance for a plurality of operators. Furthermore, each portable test instrument 102 may be configured to communicate each sample test result and operator identity to the results store 315 in the data tracking system 310. This may allow for the data tracking system 310 to generate an events profile 330 for each operator, including compliant events and non-compliant events. For and (At step 510, a compliance threshold for each attribute of the plurality of attributes may be set ( e.g., a quality compliance manager may input thresholds for each attribute based on Point of Care Testing Policies established at a medical facility). (para [0072]))
transmitting by the server an analyzer certification update for each of the selected system certification(s) to the corresponding POC analyzer(s) (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. In particular, the server 212 includes a computing device 214 (e.g., the data manager 104). (para [0054])) and (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])) and 
wherein the analyzer certification update comprises one or more of the following: one or more operator identifier(s) corresponding to the identified operator(s) to be granted access to the respective POC analyzer (The compliance monitoring system 300 may comprise a data tracking system 310 with an operator tracking record (e.g., management module 250 and/or tracking module 260 as discussed with respect to FIG. 3) and may have a plurality of attributes required for compliance by the operator when using one or more of the portable test instruments 102 (para [0060]))
receiving by the one or more POC analyzer(s) the analyzer certification update (When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. (para [0063]))
and updating by the one or more POC analyzer(s) their respective analyzer certification according to the analyzer certification update (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])) and (In alternative or additional embodiments, the quality compliance manager may generate or set their own attributes and/or customize, update, or set default templates of attributes. (para [0067]))
wherein an analyzer certification is a certification stored on a POC analyzer (Specifically, the tracking system 310 may comprise a testing results store 315, which can communicate in a mono-directional or bi-directional manner with devices internal to the system 300 including the portable test instruments 102 and other devices 320 

Glavina does not explicitly teach, however Barbash teaches: 
in response to receiving the certification configuration command (The request is generated based on the information that the registering healthcare provider 102 has already entered. The PHIM system 104 determines whether any required information is missing and generates the request. (para [0049])), generating by the portable computing device a certification configuration request comprising the one or more operator identifier(s) corresponding to the identified operator(s) (The medical and personal information can be available through a web site on a World Wide Web, a smartcard, a driver license, a medical insurance card, an electronic device, such as a cell phone, PDA, laptop, or any other means. (para [0017])) and (By registering with PHIM system 104 the healthcare provider 102 supplies information about itself. The information can include name, title, medical certifications, medical specialties, medical affiliations, tax ID numbers, and any other information. (para [0047])) and (The request is generated based on the information that the registering healthcare provider 102 has already entered. The PHIM system 104 determines whether any required information is missing and generates the request. (para [0049]))
and data identifying the selected system certification(s) (In step 604, the PHIM system 104 authenticates the registering healthcare provider 102. This step allows the PHIM system 104 to verify the identity of the registering healthcare provider 102. Any conventional authentication techniques can be used, such as verifying healthcare provider submitted information against existing databases containing information about healthcare providers. The processing proceeds to step 606, where it is determined whether the registering healthcare provider is authenticated. (para [0048])) and (By 
wherein the certification configuration request further comprises one or more of the following: addition of an operator status corresponding to the identified operator(s) (If the information is sufficient to authenticate the registering healthcare provider 102 with the PHIM system 104, the processing proceeds to step 614 (described below). If the information is insufficient, then PHIM system 104 denies access to the registering healthcare provider 102 (para [0051]))
the certification configuration request (The request is generated based on the information that the registering healthcare provider 102 has already entered. The PHIM system 104 determines whether any required information is missing and generates the request. (para [0049])) 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barbash with the teachings of Glavina. Glavina teaches teaches a point of care system that evaluates an operator’s certifications to determine that the correct instruments are handled by the correct operators. Barbash teaches requesting the certification information from the operator and ensuring that all of the data is appropriately submitted. The sole difference between Glavina and Barbash is that Glavina does not teach requesting and ensuring the operator information is appropriately submitted. Barbash shows that this conceptwas known in the prior art at the time of the invention. It would have been obvious to combine these teachings because doing so would allow the system to have more accurate data regarding their operators’ certification statuses. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 


CLAIM 4–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 4, Glavina further teaches: 
The method for configuration of a POC testing system according to claim 1, wherein the server transmitting an analyzer certification update for each of the selected system certification(s) to the corresponding POC analyzer(s) (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])) and (In alternative or additional embodiments, the quality compliance manager may generate or set their own attributes and/or customize, update, or set default templates of attributes. (para [0067])) and (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. In particular, the server 212 includes a computing device 214 (e.g., the data manager 104). (para [0054])) 
the one or more POC analyzer(s) receiving the analyzer certification update (When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. (para [0063]))
and the one or more POC analyzer(s) updating their respective analyzer certification according to the analyzer certification update are initiated by one or more POC analyzer(s) requesting an analyzer certification update (In alternative or and (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])) 



CLAIM 5–
Glavina in view of Barbash teaches the method of claim 4 as described above. Regarding claim 5, Glavina further teaches: 
The method for configuration of a POC testing system according to claim 4, wherein one or more POC analyzer(s) requests an analyzer certification update on occurrence(s) of certain event(s) and/or at regular intervals (In some embodiments, new operator derived data may be obtained and used to continuously update the event profile including the compliance status for each attribute and the competency level of the operator for the at least one sample testing instrument. (para [0078]))

CLAIM 6–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 6, Glavina further teaches: 
The method for configuration of a POC testing system according claim 1, further comprising storing one or more certification criteria corresponding to selected system certification(s) on the server (In accordance with additional aspects of the present invention, the attributes may comprise an electronic log event element. The electronic log event element may be configured to store related information. For example, the electronic log event element may be configured to store the compliance status and competency level for the operator.(para [0071])) and (At step 510, a compliance threshold for each attribute of the plurality of attributes may be set ( e.g., a quality compliance manager may input thresholds for each attribute based on Point of Care Testing Policies established at a medical facility). In some embodiments, the compliance threshold may be set as a predetermined score (e.g., 80 out of 100) (para [0072])) and (For example, in embodiments, server 212 comprises two or more computing devices ( e.g., a server cluster) that communicate over any type of communications link, such as a network, a shared memory, or the like, to perform the process described herein. (para [0059]))
selecting one or more certification criteria via the user interface within the step of receiving the certification configuration command (In some aspects, the generating the plurality of attributes may comprise selecting at least two attributes from the group (para [0009])) and (The computer infrastructure may be further operable to determine a compliance status of the operator for the plurality of attributes based on the obtained operator derived data, determine a competency level of the operator for the at least one sample testing instrument based on a comparison of the compliance status of the operator to the set overall compliance threshold, and communicate the competency level of the operator to the at least one sample testing instrument. (para [0013])) and (The reading apparatus 102 may also include a user interface. The user interface may be any type of computer monitor or display device on which graphical and/or textual information 
including by the portable computing device the one or more certification criteria in the certification configuration request (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058])) and (In some aspects, the generating the plurality of attributes may comprise selecting at least two attributes from the group (para [0009]))
controlling access of the identified operator(s) to the respective POC analyzer by the one or more POC analyzer(s) according to the one or more certification criteria of the selected system certification(s) (When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. In some embodiments, each of the attributes may have a non-compliance or compliance threshold, and a combination of at least a certain number of ( e.g., two) exceeded or non-exceeded thresholds may be determinative of a lock out of the operator from the instrument. (para [0063]))


CLAIM 7–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 7, Glavina further teaches: 
The method for configuration of a POC testing system according to claim 1, wherein the one or more operator identifier(s) are identifier tags (In accordance with some aspects of the present invention, the operator identifier may be a password, a 


CLAIM 8–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 8, Glavina further teaches: 
The method for configuration of a POC testing system according to claim 1, wherein the portable computing device comprises an identifier reader (The operator compliance monitoring system 300 may be conceived for distributed or point of care analytical testing with a plurality of portable test instruments ( e.g., sample testing instrument or reading apparatus 102), typically located in a medical facility. (para [0060])) and (For example, the reading apparatus 102 may also include (either alternatively or in addition to the barcode reader) a radio-frequency (RF) identification device that is capable of identifying a RF tag that is contained on or in each individual device or each box of devices 108. (para [0035]))


CLAIM 9–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 9, Glavina further teaches: 
The method for configuration of a POC testing system according to claim1, further comprising retrieving by the portable computing device of one or more system certification(s) from the server (In some aspects, the generating the plurality of attributes may comprise selecting at least two attributes from the group (para [0009])) and (The computer infrastructure may be further operable to determine a compliance 


CLAIM 10–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 10, Glavina further teaches: 
The method for configuration of a POC testing system according to claim 1, wherein the one or more system certification(s) comprises a list of authorized operators for a group of one or more POC analyzer(s) (In accordance with some aspects of the present invention, determining the compliance status of the operator may comprise determining whether the electronic signature element for each attribute is completed by an authorized user (e.g., quality compliance manager). Additionally, determining the compliance status of the operator may comprise recording the compliance status and/or competency level of the operator in the electronic log event element. (para [0082])) and (Furthermore, each portable test instrument 102 may be configured to communicate each sample test result and operator identity to the results store 315 in the data tracking system 310. This may allow for the data tracking system 310 to generate an events profile 330 for each operator, including compliant events and non-compliant events. For example, an events profile may include, in addition to the operator's identity, a set of event records for evaluations performed for that operator with respect to each attribute, e.g., each of the College of American Pathologists' competency requirements, including where applicable the date and time performed, the 


CLAIM 11–
Glavina in view of Barbash teaches the method of claim 1 as described above. Regarding claim 11, Glavina further teaches: 
The method for configuration of a POC testing system according to claim 1, wherein the analyzer certification update comprises a list of authorized operators specific for the respective POC analyzer(s) (With regard to system updates, each use of the portable test instrument 102 by the operator can optionally cause the instrument to communicate with the data tracking system 310 to update the operator tracking record 330. (para [0063])) and (Furthermore, each portable test instrument 102 may be configured to communicate each sample test result and operator identity to the results store 315 in the data tracking system 310. This may allow for the data tracking system 310 to generate an events profile 330 for each operator, including compliant events and non-compliant events. For example, an events profile may include, in addition to the operator's identity, a set of event records for evaluations performed for that operator with respect to each attribute, e.g., each of the College of American Pathologists' competency requirements, including where applicable the date and time performed, the name of the evaluator, the elements or skills evaluated, and the assessment of competency level or compliance. Note also that the results store 315 may further comprise a store for knowledge tests, quality control tests, and/or proficiency tests performed by the operator using the instrument or remote device. (para [0064]))

CLAIM 12–
Glavina teaches the system having the limitations of: 
A point of care (POC testing system, the POC testing system comprising: one or more POC analyzer(s) for analyzing one or more patient sample(s) (Advantageously, the present invention is able to provide a point of care quality system that consistently implements the competency assessment plan, and provides an electronic means for tracking and documenting competency assessment records to assist in implementing the plan. (para [0032])) and (For example, the plurality of attributes may include procedures for assessing competency as mandated by the Clinical Laboratory Improvement Act...The plurality of attributes may also include the review of intermediate test results, quality control results, proficiency testing results, and preventive maintenance records ( e.g., this may include recording all of these results performed by the operator and monitoring the results for inaccuracies)...The plurality of attributes may also include the assessment of problem solving skills ( e.g., this may include recording the results of knowledge tests for biological sample acquisition and disposition with the at least one instrument and knowledge tests on biological sample testing regulations). (para [0028]))
the POC analyzer(s) each having an analyzer identifier for identifying the POC analyzer(s) (At step 520, operator derived data pertaining to the operators ability to operate the at least one sample testing instrument may be obtained. In some embodiments, the operator derived data may include a number (e.g., two) of attribute test results obtained by the operator. The attribute test results may include analytical test results, control test results, proficiency test results, and/or knowledge or training test results. (para [0074])) and (Alternatively, rather than including numerous elements of relevant information, a single piece of information, e.g., a lot number, may be included. The lot number may be any alphanumeric sequence or unique identifier that can be used 
a server for storing one or more system certification(s), each corresponding to one or more POC analyzer(s) (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. (para [0054])) and (The computing device 214 also includes a processor 220, memory 222A, an I/0 interface 224, and a bus 226. The memory 222A can include local memory employed during actual execution of program code (para [0055])) and (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066]))
wherein a certification is indicative of certain characteristics of an operator and wherein the one or more system certification(s) are certifications(The compliance monitoring system 300 may comprise a data tracking system 310 with an operator tracking record (e.g., management module 250 and/or tracking module 260 as discussed with respect to FIG. 3) and may have a plurality of attributes required for compliance by the operator when using one or more of the portable test instruments 102 (para [0060])) stored on the server (In general, the processor 220 executes computer program code (e.g., program control 244), which can be stored in the memory 222A and/or storage system 222B. Moreover, in accordance with aspects of the invention, the program control 244 may communicate with a management module 250, tracking module 260, the reading apparatus 102, and or other remote devices 270 such as operator's personal 
a portable computing device of a POC coordinator responsible for maintenance of the one or more POC analyzer(s) (The present invention is directed to providing a computing tool configured to help quality compliance managers to efficiently and effectively construct, implement, and maintain a meaningful competency assessment process. Competency assessment may include the evaluation of an individual's knowledge, skills, and correct practice of required processes and procedures. Typically, competency assessment programs include evaluating the competency of all testing personnel and assuring that the staff maintains their competency to perform test procedures and report result promptly, accurately, and proficiently (para [0027])); wherein the user (i.e., POC coordinator) is competent in the use of the test procedures), the portable computing device (fluid sample to be measured is drawn into a sample entry orifice or port in the cartridge and the cartridge is inserted into the analyzer through a slotted opening or port. Measurements performed by the analyzer are output to a display or other output device, such as a printer or data management system via a port on the analyzer to a computer port (para [0033]): wherein the measuring device is the POC analyzer and connects to the portable computing device) is configured to identify one or more operator(s) of the POC testing system using one or more operator identifier(s) (In addition, optionally the at least two attribute test results may be linked to a corresponding operator identifier configured to identify the operator, and the step of obtaining the operator derived data may comprise receiving the at least two test attribute results and the operator identifier. (para [0015])) and (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing 
each operator identifier uniquely identifying the respective operator (In accordance with some aspects of the present invention, determining the compliance status of the operator may comprise determining whether the electronic signature element for each attribute is completed by an authorized user (e.g., quality compliance manager). Additionally, determining the compliance status of the operator may comprise recording the compliance status and/or competency level of the operator in the electronic log event element (para [0082]))
wherein the portable computing device comprises a user interface configured to enable selection of one or more system certification(s) (In some aspects, the generating the plurality of attributes may comprise selecting at least two attributes from the group (para [0009])) and (The computer infrastructure may be further operable to determine a compliance status of the operator for the plurality of attributes based on the obtained operator derived data, determine a competency level of the operator for the at least one sample testing instrument based on a comparison of the compliance status of the operator to the set overall compliance threshold, and communicate the competency level of the operator to the at least one sample testing instrument. (para [0013])) and (The reading apparatus 102 may also include a user interface. The user interface may be any type of computer monitor or display device on which graphical and/or textual information can be displayed to a user (e.g., through a graphical user interface) and which allows a user to enter information ( e.g., commands and the like) through, for example, a keyboard, a touch-screen, any type of pointing device, electronic pen, and the like.(para [0041])) and (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code wherein the portable computing device is not a POC analyzer
wherein the portable computing device is configured to receive a certification configuration command to update the server and the one or more POC analyzer(s) via the user interface (With regard to system updates, each use of the portable test instrument 102 by the operator can optionally cause the instrument to communicate with the data tracking system 310 to update the operator tracking record 330. This can include a sample test result being sent and stored in the tracking system 310. With regard to the attributes in the data tracking system 310, these may generally initially be set to a standard default setting or template and the system manager may generally retain the default settings. However, the system manager may create new attributes and/or customize the settings of the attributes for a given medical facility. When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. (para [0063])) and (Figure 4 shows that the operator profile of attributes controls the certification status ) and (The reading apparatus 102 may also include a user interface. The user interface may be any type of computer monitor or display device on which graphical and/or textual information can be displayed to a user (e.g., through a graphical user interface) and which allows a user to enter information ( e.g., commands and the like) through, for example, a keyboard, a touch-screen, any type of pointing device, electronic pen, and the like.(para [0041])) ;wherein the specification alludes to the updating of a server in terms of update corresponding settings of the server (page lines 14-17) so when the settings are updated by the system manager 325, the updated attribute is communicated to the instrument 
and a communication network configured to communicatively connect the one or more POC analyzer(s) and the portable computing device with the server (The and (Figure 3) and (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058]))
wherein the server is configured to receive the configuration request (Optionally at step 605, the instrument may be configured to receive input from an operator ( e.g., an operator identifier), which may comprise the operator derived data. At step 610, the instrument may be configured to generate the operator derived data. (para [0092])) and (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. In particular, the server 212 includes a computing device 214 (e.g., the data manager 104). (para [0054]))
wherein the server is configured to update the selected system certification(s) within the server according to the certification configuration request (However, the system manager may create new attributes and/or customize the settings of the attributes for a given medical facility. When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. (para [0063])) and (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. In particular, the server and (An advantage of the data tracking system 310 is that it may automatically track operator compliance for a plurality of operators. Furthermore, each portable test instrument 102 may be configured to communicate each sample test result and operator identity to the results store 315 in the data tracking system 310. This may allow for the data tracking system 310 to generate an events profile 330 for each operator, including compliant events and non-compliant events. For example, an events profile may include, in addition to the operator's identity, a set of event records for evaluations performed for that operator with respect to each attribute, e.g., each of the College of American Pathologists' competency requirements (para [0064])) and (At step 510, a compliance threshold for each attribute of the plurality of attributes may be set (e.g., a quality compliance manager may input thresholds for each attribute based on Point of Care Testing Policies established at a medical facility). (para [0072]))
wherein the server is configured to transmit an analyzer certification update for each of the selected system certification(s) to the corresponding POC analyzer(s) (FIG. 3 shows an illustrative environment 200 for managing the processes in accordance with the invention. To this extent, the environment 200 includes a server or other computing system 212 that can perform the processes described herein. In particular, the server 212 includes a computing device 214 (e.g., the data manager 104). (para [0054])) and (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])) and (In alternative or additional embodiments, the quality compliance manager 
the analyzer certification update comprises one or more of the following: one or more operator identifier(s) corresponding to the identified operator(s) to be granted access to the respective POC analyzer The compliance monitoring system 300 may comprise a data tracking system 310 with an operator tracking record (e.g., management module 250 and/or tracking module 260 as discussed with respect to FIG. 3) and may have a plurality of attributes required for compliance by the operator when using one or more of the portable test instruments 102 (para [0060]))
and wherein the one or more POC analyzer(s) are configured to receive the analyzer certification update (When a required attribute is updatable by the system manager 325, the updated required attribute may be communicated to the instrument 102 and displayed for the operator. (para [0063]))
and to update their respective analyzer certification according to the analyzer certification update (At step 505, a plurality of attributes may be generated to assess a competency level of the operator to operate the at least one sample testing instrument. For example, the quality compliance manager may select predetermined attributes provided by a service provider to implement initial training and/or ongoing assessment of an operator's testing competency on the at least one sample testing instrument. (para [0066])) and (In alternative or additional embodiments, the quality compliance manager may generate or set their own attributes and/or customize, update, or set default templates of attributes. (para [0067]))
wherein an analyzer certification is a certification stored on a POC analyzer (In general, the processor 220 executes computer program code (e.g., program control 244), which can be stored in the memory 222A and/or storage system 222B. Moreover, 

Glavina does not explicitly teach, however Barbash teaches: 
and wherein the portable computing device is configured to generate and transmit to the server a certification configuration request comprising one or more operator identifier(s) corresponding to the identified operator(s) (The medical and personal information can be available through a web site on a World Wide Web, a smartcard, a driver license, a medical insurance card, an electronic device, such as a cell phone, PDA, laptop, or any other means. (para [0017])) and (By registering with PHIM system 104 the healthcare provider 102 supplies information about itself. The information can include name, title, medical certifications, medical specialties, medical affiliations, tax ID numbers, and any other information...Upon access, the healthcare provider 102 inputs the applicable information about itself and submits this information to the PHIM system 104. (para [0047])) and (The request is generated based on the information that the registering healthcare provider 102 has already entered. The PHIM system 104 determines whether any required information is missing and generates the request. (para [0049]))
in response to receiving the certification configuration command 
wherein the certification configuration request further comprises one or more of the following: addition of an operator status corresponding to the identified operator(s) (If the information is sufficient to authenticate the registering healthcare provider 102 with the PHIM system 104, the processing proceeds to step 614 (described below). If the information is insufficient, then PHIM system 104 denies access to the registering healthcare provider 102 (para [0051]))
and data identifying the selected system certification(s) (In step 604, the PHIM system 104 authenticates the registering healthcare provider 102. This step allows the PHIM system 104 to verify the identity of the registering healthcare provider 102. Any conventional authentication techniques can be used, such as verifying healthcare provider submitted information against existing databases containing information about healthcare providers. The processing proceeds to step 606, where it is determined whether the registering healthcare provider is authenticated. (para [0048])) and (By registering with PHIM system 104 the healthcare provider 102 supplies information about itself. The information can include name, title, medical certifications, medical specialties, medical affiliations, tax ID numbers, and any other information. (para [0047]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barbash with the teachings of Glavina. Glavina teaches teaches a point of care system that evaluates an operator’s certifications to determine that the correct instruments are handled by the correct operators. Barbash teaches requesting the certification information from the operator and ensuring that all of the data is appropriately submitted. The sole difference between Glavina and Barbash is that Glavina does not teach requesting and ensuring the operator information is appropriately submitted. Barbash shows that this conceptwas known in the prior art at the time of the invention. It would have been obvious to combine these teachings because doing so would allow the system to have more accurate data 

CLAIM 15–
Glavina in view of Barbash teaches the system of claim 12 as described above. Regarding claim 15, Glavina further teaches: 
The POC testing system according to claim 12, wherein the one or more POC analyzer(s) are configured to request an analyzer certification update on occurrence(s) of certain event(s) and/or at regular intervals (In some embodiments, new operator derived data may be obtained and used to continuously update the event profile including the compliance status for each attribute and the competency level of the operator for the at least one sample testing instrument. (para [0078]))


CLAIM 16–
Glavina in view of Barbash teaches the system of claim 12 as described above. Regarding claim 16, Glavina further teaches: 
The POC testing system according to claim 12, wherein the portable computing device is configured to request the one or more system certifications and/or a list of the one or more system certifications from the server (The computing device 214 can comprise any general purpose computing article of manufacture capable of executing computer program code installed thereon ( e.g., a personal computer, a smartphone, a laptop, a tablet, etc.). (para [0058])) and (Similarly, computing infrastructure 212 is only illustrative of various types of computer infrastructures for implementing the invention. For example, in embodiments, server 212 comprises two or more computing devices ( e.g., a server cluster) that communicate over any type of 

Glavina does not explicitly teach the act of requesting, however Barbash teaches: 
request the one or more system certifications and/or a list of the one or more system certifications (The request is generated based on the information that the registering healthcare provider 102 has already entered. The PHIM system 104 determines whether any required information is missing and generates the request. (para [0049]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barbash with the teachings of Glavina. Glavina teaches teaches a point of care system that evaluates an operator’s certifications to determine that the correct instruments are handled by the correct operators. Barbash teaches requesting the certification information from the operator and ensuring that all of the data is appropriately submitted. The sole difference between Glavina and Barbash is that Glavina does not teach requesting and ensuring the operator information is appropriately submitted. Barbash shows that this conceptwas known in the prior art at the time of the invention. It would have been obvious to combine these teachings because doing so would allow the system to have more accurate data regarding their operators’ certification statuses. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

CLAIM 17–
Glavina in view of Barbash teaches the system of claim 12 as described above. Regarding claim 17, Barbash further teaches: 
The POC testing system according to claim 12, wherein the server is configured to transmit the one or more system certifications and/or a list of the one or more system certifications to the portable computing device (The medical and personal information can be available through a web site on a World Wide Web, a smartcard, a driver license, a medical insurance card, an electronic device, such as a cell phone, PDA, laptop, or any other means. (para [0017])) and (By registering with PHIM system 104 the healthcare provider 102 supplies information about itself. The information can include name, title, medical certifications, medical specialties, medical affiliations, tax ID numbers, and any other information...Upon access, the healthcare provider 102 inputs the applicable information about itself and submits this information to the PHIM system 104. (para [0047]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barbash with the teachings of Glavina. Glavina teaches teaches a point of care system that evaluates an operator’s certifications to determine that the correct instruments are handled by the correct operators. Barbash teaches transmitting the certification information to a portable device. The sole difference between Glavina and Barbash is that Glavina does not teach transmitting certification information to a portable device. Barbash shows that this concept was known in the prior art at the time of the invention. It would have been obvious to combine these teachings because doing so would allow the system to have more accurate data regarding their operators’ certification statuses on more remote locations with the portable device. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

Response to Arguments
The arguments filed 29 July 2020 have been fully considered. 
Applicant’s arguments pertaining to the 103 rejection are not persuasive. Applicant argues that Glavina nor Barbash teaches the amended claims. Examiner respectfully disagrees and points to paragraphs 27 and 33 wherein the computing device (which may be portable) of Glavina attaches to the analyzer (testing device) in which the testing device is used by the user that requires knowledge of the item (i.e., maintenance). They are two separate entities that work together in tandem to teach the claimed invention under broadest reasonable interpretation. The dependent claims rely on the arguments of the independent claims and are rejected upon the basis stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626